DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.
Response to Amendment
Claims 1-2 and 4-16 remain pending in the application.  Applicant's amendments to Claims 1, 9, and 14 to incorporate the limitations formerly recited by claim 3 have overcome each and every rejection previously set forth in the Final Office Action dated 5 April 2022.   Upon further consideration, new rejections have been set forth in view of the prior art, as explained below.      
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fire suppression mechanism to independently suppress a fire in the first storage receptacle or a fire in the second storage receptacle” in claim 1; “a fire suppression mechanism to suppress a fire within the array of separate storage receptacles” in claim 9; “a first fire suppression device” and “a second fire suppression device” in claim 10; and “a fire suppression mechanism to provide fire suppression/extinguishing material into the first storage receptacle” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0234058) in view of Williams et al. (US 2019/0044326).
Regarding claim 1,  Lee discloses an apparatus comprising: a cabinet body (fig. 1); a first storage receptacle (10) at the cabinet body (fig. 1), the first storage receptacle to temporarily store an electronic device (figs. 3, 4 - an electronic device can be stored in the basket 12); a second storage receptacle at the cabinet body (fig. 1 - a different one of the containers 10), the second storage receptacle to temporarily store another electronic device (figs. 3, 4), a divider wall positioned between the first storage receptacle and the second storage receptacle (figs. 4, 14 - the walls of the container) to separate the second storage receptacle from the first storage receptacle to prevent physical access to the first storage receptacle through the second storage receptacle (par. 74; figs. 3, 4); and a fire suppression mechanism (60, “N2 Supply”, see fig. 13) to release fire suppression material to suppress a fire in the first storage receptacle (par. 56; fig. 5); wherein the second storage receptacle comprises a second lockable access door, the second lockable access door to automatically lock closed in response to the fire suppression mechanism activating to suppress a fire occurring therein (par. 61 and 64-70; fig. 14-16 - the solenoid valve is energized to supply pressurized nitrogen to the door piston as long as a fire is occurring; the pressurized nitrogen will hold the door closed and prevent it to open; as such, it is interpreted to “automatically lock closed”).
Lee does not disclose that the divider wall includes an opening sized to prevent passage of the electronic device and to allow communication of the fire suppression material from the first storage receptacle to the second storage receptacle.  
Williams teaches an apparatus comprising: a cabinet body (101); a first storage receptacle (102) at the cabinet body (fig. 1), the first storage receptacle to store an electronic device (par. 14); a second storage receptacle (104) at the cabinet body (fig. 1), the second storage receptacle to temporarily store another electronic device (par. 14), a divider wall positioned between the first storage receptacle and the second storage receptacle (fig. 1) to separate the second storage receptacle from the first storage receptacle to prevent physical access to the first storage receptacle through the second storage receptacle (fig. 1); and a fire suppression mechanism (405) to suppress a fire in the first storage receptacle (par. 20; fig. 4); wherein the divider wall includes an opening (103) sized to prevent passage of the electronic device (fig. 1) and to allow fluid communication between the first storage receptacle and the second storage receptacle (par. 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider wall of the apparatus of Lee to further include an opening sized to prevent passage of the electronic device and to allow communication of the fire suppression material from the first storage receptacle to the second storage receptacle, as taught by Williams.  This was known to allow fluid communication between the receptacles and improve the cooling provided to the electronic devices contained therein (Williams - par. 15).  
Lee in view of Williams still does not disclose wherein the second lockable access door is automatically lock closed in response to the fire suppression mechanism activating to suppress a fire in the first storage receptacle.
It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee in view of Williams to automatically lock closed the second lockable access door in response to the fire suppression mechanism activating to suppress a fire in the first storage receptacle since the apparatus of Lee in view of Williams has an opening in the divider wall between the first and second storage receptacles that will allow the flow of fluids and gases.  Automatically locking closed the second lockable access door when a fire occurs in the first storage receptacle will ensure that dangerous gases, flames, or pieces of burning material are contained within the apparatus and no further damage is caused.  Additionally, locking closed the second lockable access door assists in starving the fire of oxygen and maintains the fire suppression material on the fire.  
Regarding claim 2, Lee in view of Williams discloses the apparatus described regarding claim 1, and wherein the first storage receptacle comprises a first lockable access door, the first lockable access door to automatically lock closed when the fire suppression mechanism activates to suppress a fire in the first storage receptacle (par. 61; fig. 14).
Regarding claim 4, Lee in view of Williams discloses the apparatus described regarding claim 2, and further comprising a circuit (fig. 13) to control the first lockable access door to provide user access to the first storage receptacle (4, see par. 48), the circuit further to control the first lockable access door to provide service access to open the first lockable access door after the fire (par. 68, 69; fig. 13 - solenoid valve 105 is controlled based on input from fire sensor 38 via control unit 30).
Regarding claim 5, Lee in view of Williams discloses the apparatus described regarding claim 1, and further comprising an additional storage receptacle at the cabinet body (fig. 5 - interpreted to be the second box 12 in the same container), the additional storage receptacle in physical communication with the first storage receptacle to receive fire suppression from the fire suppression mechanism simultaneously with the first storage receptacle (fig. 4 - any fire extinguishant discharged from nozzle will be received in the entirety of the container 10).
Regarding claim 6, Lee in view of Williams discloses the apparatus described regarding claim 1, further comprising a first sensor (38) to detect a sign of fire in the first storage receptacle (par. 46) and a second sensor (38) to detect a sign of fire in the second storage receptacle (par. 46), the first sensor connected to the fire suppression mechanism to trigger the fire suppression mechanism to suppress a fire in the first storage receptacle (par. 48), the second sensor connected to the fire suppression mechanism to trigger the fire suppression mechanism to suppress a fire in the second storage receptacle (par. 48).
Regarding claim 7, Lee in view of Williams discloses the apparatus described regarding claim 1, further comprising a communications interface (30) and a first sensor (38) connected to the communications interface (par. 56), the first sensor to trigger the fire suppression mechanism to suppress a fire in the first storage receptacle (par. 48) and to generate a fire notification to be transmitted by the communications interface to a remote electronic device (1, see par. 60, fig. 13).
Regarding claim 8, Lee in view of Williams discloses the apparatus described regarding claim 1, further comprising a barrier positioned between the first storage receptacle and an additional storage receptacle to separate the first storage receptacle and the additional storage receptacle (figs. 4, 14 - the walls of the container), the barrier including fire-resistant material (par. 74 - “even if a fire occurs in one storage container, the present invention can prevent the fire from affecting the adjacent storage containers”).
Regarding claim 9, Lee discloses an apparatus comprising: an array of separate storage receptacles (10, see fig. 1) to separately store a plurality of electronic devices (figs. 3, 4 - an electronic device can be stored in the basket 12), the array of separate storage receptacles including a first storage receptacle and a second storage receptacle (fig. 1), the first storage receptacle including a first lockable access door, the second storage receptacle including a second lockable access door (par. 61; fig. 14); a divider wall positioned between the first storage receptacle and the second storage receptacle (figs. 4, 14 - the walls of the container) to separate the first storage receptacle from the second storage receptacle (par. 74; figs. 3, 4); and a fire suppression mechanism (38/60/62/“N2 Supply”, see fig. 13) to suppress a fire within the first storage receptacle; wherein the second lockable access door is to automatically lock closed in response to the fire suppression mechanism activating to suppress a fire in the second storage receptacle (par. 61 and 64-70; fig. 14-16 - the solenoid valve is energized to supply pressurized nitrogen to the door piston as long as a fire is occurring; the pressurized nitrogen will hold the door closed and prevent it to open; as such, it is interpreted to “automatically lock closed”).
Lee does not disclose that the divider wall includes an opening sized to prevent passage of the electronic device and to allow communication of the fire suppression material from the first storage receptacle to the second storage receptacle.  
Williams teaches an apparatus comprising: an array of separate storage receptacles (102/104/106/108) to separately store a plurality of electronic devices (fig. 1); the array of separate storage receptacles including a first storage receptacle (102) and an additional storage receptacle (104), a divider wall positioned between the first storage receptacle and the additional storage receptacle (fig. 1) to separate the additional storage receptacle from the first storage receptacle (fig. 1); and a fire suppression mechanism (405) to suppress a fire in the first storage receptacle (par. 20; fig. 4); wherein the divider wall includes an opening (103) sized to prevent passage of an electronic device of the plurality of electronic devices (fig. 1) and to allow fluid communication between the first storage receptacle and the additional storage receptacle (par. 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider wall of the apparatus of Lee to further include an opening sized to prevent passage of the electronic device and to allow communication of the fire suppression material from the first storage receptacle to the second storage receptacle, as taught by Williams.  This was known to allow fluid communication between the receptacles and improve the cooling provided to the electronic devices contained therein (Williams - par. 15).
Lee in view of Williams still does not disclose wherein the second lockable access door is automatically lock closed in response to the fire suppression mechanism activating to suppress a fire in the first storage receptacle.
It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee in view of Williams to automatically lock closed the second lockable access door in response to the fire suppression mechanism activating to suppress a fire in the first storage receptacle since the apparatus of Lee in view of Williams has an opening in the divider wall between the first and second storage receptacles that will allow the flow of fluids and gases.  Automatically locking closed the second lockable access door when a fire occurs in the first storage receptacle will ensure that dangerous gases, flames, or pieces of burning material are contained within the apparatus and no further damage is caused.  Additionally, locking closed the second lockable access door assists in starving the fire of oxygen and maintains the fire suppression material on the fire.
Regarding claim 10, Lee in view of Williams discloses the apparatus of claim 9, and wherein the fire suppression mechanism comprises a first fire suppression device (38/60/“N2 Supply”) at the first storage receptacle (par. 46) and a second fire suppression device (38/60/“N2 Supply”) at the second storage receptacle (par. 46), wherein the first fire suppression device and the second fire suppression device are independently triggered (par. 56).
Regarding claim 11, Lee in view of Williams discloses the apparatus of claim 10, and wherein the first fire suppression device comprises a first sensor (38) to detect a sign of fire and a first container (“N2 Supply”) to store a charge of fire suppression/extinguishing material (par. 55; fig. 13).
Regarding claim 12, Lee in view of Williams discloses the apparatus of claim 10, and wherein the first fire suppression device comprises a first nozzle (60) to expel fire suppression/extinguishing material into the first storage receptacle (par. 56), wherein the second fire suppression device comprises a second nozzle (60) to expel fire suppression/extinguishing material into the second storage receptacle (par. 56), and wherein the first fire suppression device and the second fire suppression device are connected to a common source of fire suppression/extinguishing material (par. 55; fig. 13).
Regarding claim 13, Lee in view of Williams discloses the apparatus of claim 9, and further comprising a barrier positioned between the first storage receptacle and the second storage receptacle to separate the first storage receptacle and the second storage receptacle (figs. 4, 14 - the walls of the container), the barrier including fire-resistant material (par. 74 - “even if a fire occurs in one storage container, the present invention can prevent the fire from affecting the adjacent storage containers”).
Regarding claim 14, Lee discloses an apparatus comprising: an array of separate storage receptacles (10, see fig. 1) to separately store a plurality of electronic devices (figs. 3, 4 - an electronic device can be stored in the basket 12) and to provide separate access to the plurality of electronic devices (fig. 1, 4, 14), the array of separate storage receptacles including a first storage receptacle and an additional storage receptacle (fig. 1 - interpreted to be the top two containers, 10), the first storage receptacle including a first lockable access door, the additional storage receptacle including an additional lockable access door (par. 61; fig. 14); a divider wall physically separating the first storage receptacle and the additional storage receptacle (figs. 4, 14 - the walls of the container); and a fire suppression mechanism (38/60/62/“N2 Supply”, see fig. 13) to provide fire suppression/extinguishing material into the first storage receptacle (par. 56; fig. 5); wherein the additional lockable access door is to automatically lock closed in response to the fire suppression mechanism providing the fire suppression/extinguishing material into the additional storage receptacle (par. 61 and 64-70; fig. 14-16 - the solenoid valve is energized to supply pressurized nitrogen to the door piston as long as a fire is occurring; the pressurized nitrogen will hold the door closed and prevent it to open; as such, it is interpreted to “automatically lock closed”).
Lee does not disclose that the divider wall includes an opening sized to prevent passage of an electronic device of the plurality of electronic devices and to allow communication of the fire suppressing/extinguishing material between the first storage receptacle and the additional storage receptacle.  
Williams teaches an apparatus comprising: an array of separate storage receptacles (102/104/106/108) to separately store a plurality of electronic devices (fig. 1); the array of separate storage receptacles including a first storage receptacle (102) and an additional storage receptacle (104), a divider wall positioned between the first storage receptacle and the additional storage receptacle (fig. 1) to separate the additional storage receptacle from the first storage receptacle (fig. 1); and a fire suppression mechanism (405) to suppress a fire in the first storage receptacle (par. 20; fig. 4); wherein the divider wall includes an opening (103) sized to prevent passage of an electronic device of the plurality of electronic devices (fig. 1) and to allow fluid communication between the first storage receptacle and the additional storage receptacle (par. 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider wall of the apparatus of Lee to further include an opening sized to prevent passage of an electronic device of the plurality of electronic devices and to allow communication of the fire suppressing/extinguishing material between the first storage receptacle and the additional storage receptacle, as taught by Williams.  This was known to allow fluid communication between the receptacles and improve the cooling provided to the electronic devices contained therein (Williams - par. 15).
Lee in view of Williams still does not disclose wherein the additional lockable access door is automatically lock closed in response to the fire suppression mechanism activating to suppress a fire in the first storage receptacle.
It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Lee in view of Williams to automatically lock closed the additional lockable access door in response to the fire suppression mechanism activating to suppress a fire in the first storage receptacle since the apparatus of Lee in view of Williams has an opening in the divider wall between the first and additional storage receptacles that will allow the flow of fluids and gases.  Automatically locking closed the additional lockable access door when a fire occurs in the first storage receptacle will ensure that dangerous gases, flames, or pieces of burning material are contained within the apparatus and no further damage is caused.  Additionally, locking closed the additional lockable access door assists in starving the fire of oxygen and maintains the fire suppression material on the fire.
Regarding claim 15, Lee in view of Williams discloses the apparatus described regarding claim 14, and further comprising a second storage receptacle (fig. 1 - interpreted to be the container directly below the first storage receptacle) and a barrier positioned between the first storage receptacle and the second storage receptacle (figs. 4, 14 - the bottom wall of the container), the barrier to physically separate the first storage receptacle and the second storage receptacle (fig. 1), the barrier further to block communication of fire suppression/extinguishing material between the first storage receptacle and the second storage receptacle (fig. 14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Williams and further in view of Spaeth (US 4,958,554).
Lee in view of Williams discloses the apparatus described regarding claim 1, but not wherein the divider wall includes mesh, expanded metal, or a cage structure that includes a plurality of openings.  
Spaeth teaches an apparatus comprising a first storage receptacle (fig. 1), a second storage receptacle (fig. 1), and a divider wall (8) positioned between the first storage receptacle and the second storage receptacle (fig. 1), wherein the divider wall includes mesh, expanded metal, or a cage structure that includes a plurality of openings (col. 3, ln. 11-28; fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider wall of Lee in view of Williams to include mesh, expanded metal, or a cage structure that includes a plurality of openings, as taught by Spaeth, since this would allow greater fluid communication and cooling between the storage receptacles while still preventing the passage of the electronic device.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752